Citation Nr: 0408403	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  01-09 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Charcot-Marie-Tooth 
(CMT) disease.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service in the Navy from November 1960 
until he was discharged under honorable conditions in June 
1964. 

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the veteran's claims for service connection for 
CMT disease, PTSD, and bilateral hearing loss.  The RO sent 
him a letter on August 14, 2000, notifying him of the 
decision and apprising him of his procedural and appellate 
rights.  And in a subsequent letter, sent in September 2000, 
he was informed that his correspondence received on August 
28, 2000, was not accepted as a notice of disagreement (NOD).  
But his October 2000 statement in support of claim (VA Form 
21-4138) was accepted as a valid NOD.  The RO then issued a 
statement of the case (SOC) in December 2000.  However, a 
substantive appeal (e.g., a VA Form 9) was not filed within 
one year of the August 14, 2000 notification.  Nevertheless, 
a supplemental SOC (SSOC) was issued on December 6, 2001, in 
response to additionally received evidence.  And after that, 
a VA Form 9, Appeal to the Board, was received on December 
13, 2001.

In a February 9, 2004 letter, the Board notified the veteran 
that his substantive appeal (i.e., VA Form 9) may not have 
been timely filed and, consequently, that his appeal might 
have to be dismissed.  He then filed several statements 
addressing this matter, insisting that he had delivered a 
timely appeal either to a service representative or a VA 
employee.  

Under a recent amendment, published in the Federal Register 
on October 3, 2001, to 38 C.F.R. §§ 20.302(b)(2) and 20.304, 
where a claimant submits additional pertinent evidence within 
one year of the challenged RO decision, and that evidence 
requires the preparation of an SSOC, the time to file a 
substantive appeal shall end not sooner than 60 days after 
the RO mails that SSOC.  That regulatory amendment was made 
to implement a precedent VA General Counsel Opinion, 
VAOGCPREC 9-97, and was retroactive to the effective date of 
that precedent opinion, February 11, 1997.  

In this case the one-year grace period after the initial 
denial notification expired at the close of business on 
August 14, 2001.  Additional evidence was then received 
consisting of duplicates of evidence already on file, with 
the exception of service personnel records that were received 
in July 2001, before expiration of the one year.  And the 
veteran submitted his VA Form 9 in December 2001 within 60 
days of receiving the SSOC, discussing this additional 
evidence.  So this, in turn, means he timely appealed the 
RO's decision denying his claims.  And as a result, the Board 
will address his appeal on the full merits.  Indeed the Board 
will grant all of his claims.


FINDINGS OF FACT

1.  CMT disease has been diagnosed and found to be a 
hereditary or genetic condition the veteran had prior to 
entering the military; but, regardless, there also is 
competent, uncontroverted, medical evidence of record 
indicating this preexisting condition was unmasked and 
perhaps exacerbated by various physical and other strenuous 
activities while in service.

2.  PTSD also has been diagnosed and medically attributed to 
the veteran's service in the Navy.  

3.  The veteran's bilateral hearing loss was first manifested 
while in service, and there is evidence of continuity of 
symptomatology during the years since.


CONCLUSIONS OF LAW

1.  The veteran's preexisting CMT disease was aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

2.  The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2003).

3.  The veteran's bilateral hearing loss was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The service medical records (SMRs) show that, during the 
October 1960 service entrance examination, the veteran's 
hearing of the spoken and whispered voice was 15/15 in each 
ear.  In January 1963 it was noted that he had no history of 
disciplinary actions or past psychiatric problems, except for 
some tremulousness for several months after his last cruise.  
The impressions were acute anxiety attacks and an underlying 
disorder of neurotic or possibly psychotic nature.  He was 
given medication.  

In August 1961 the veteran fell, bruising his right eye.  

On reenlistment examination in November 1962 the veteran's 
hearing of the spoken and whispered voice was again 15/15 in 
each ear.  Audiometric testing revealed threshold levels, in 
decibels, as follows:

Hertz			500		1,000		2,000	
	4,000		
Right
25(40)
15(25)
15(25)
5(10)
Left
25(40)
15(25)
15(25)
25(30)

*Prior to November 1967, audiometric results were reported in 
A.S.A. Standards in service medical records.  The figures in 
parentheses are based on I.S.O. Standards, the modern 
standard, to facilitate data comparison.  



In January 1963 the veteran was found to be mute, trembling, 
and hyperventilating.  He initially refused to speak but when 
confronted with the obvious psychiatric nature of the 
episode, he relented and began to converse.  All tremors and 
hyperventilation then ceased.  His conversation was vague and 
circumstantial.  There seemed to be some abnormal thought 
content.  His affect was a bland.  From the age of 11 to 17 
he had been sent to a "weird" boys school. 

In April 1964 the veteran was hospitalized for psychiatric 
evaluation.  The presenting diagnosis was a schizoid 
personality.  The examination at that time indicated that he 
might have a severe ideational disorder.  On psychiatric 
examination he give a detailed account of the misfortunes he 
had suffered with his parents throughout his life.  He 
reported having been treated once a week for his nerves for 
six months by a psychiatrist in California.  But, he could 
not remember the name of the psychiatrist.  On mental status 
examination he appeared sullen but cooperative.  His 
sensorium, orientation, memory, and intelligence were 
unimpaired.  There was no evidence of delusions, 
hallucinations or a psychotic process.

The report of the veteran's hospitalization reflects that he 
displayed no evidence of a memory defect.  Psychological 
testing tended to confirm that he was quite religious but was 
not suggestive of a psychosis.  However, he utilized 
considerable intellectualization and was quite emotionally 
labile.  Also, he occasionally restructured his environment 
to fit his own needs.  The most apt diagnosis was a schizoid 
personality in a person who engaged in sociopathic behavior.  
It was recommended that following discipline for having been 
absent without leave, that he be discharged from service 
administratively by reason of a severe character disorder.

On service discharge examination in June 1964 a psychiatric 
evaluation was normal and audiometric testing revealed 
threshold levels, in decibels, as follows:

Hertz			500		1,000		2,000	
	3,000
Right
20(35)
5(15)
0(10)
25(35)
Left
0(15)
5(15)
5(15)
5(15)

The veteran's DD Form 214 indicates he had a little more than 
two years of foreign or sea service.  His service personnel 
records indicate he served aboard naval vessels.  Some of the 
service personnel records indicate he served as a messman, 
but others indicate he was familiar with aircraft.  

The veteran underwent VA hospitalization in January 1978 for 
vague complaints of chest pain but after physical 
examinations and laboratory testing there was no evidence of 
any pathology.  The discharge diagnosis was a chronic 
passive-aggressive personality disorder.  

Voluminous private clinical records reflect that the veteran 
began receiving treatment in 1989 for what was subsequently 
diagnosed as CMT disease.  

Dr. Steven Inbody reported in March 1989 that the veteran's 
present problems dated back to a March 1989 back injury.  His 
atrophic calves and high arches were consistent with CMT 
disease.  That physician reported in April 1989 that 
nerve biopsy results were preliminarily consistent with a 
diagnosis of CMT disease.  The veteran's high-arched palate 
and pectus excavatum, as well as high-arched feet, were 
highly suggestive of that diagnosis, as was his family 
history of similar skeletal deformities.  It "may very well 
be that the progression of this hereditary neuropathy 
predisposed him to a lordosis that eventually led to the back 
pain."  His multiple low back surgeries had left an 
additional radicular complaint that might require yet more 
surgery.  Electromyographic testing and a sural nerve biopsy 
indicated that his position sense loss and extensor weakness 
of the feet were more related to his neuropathy and that the 
response to surgery would be nil.  

The veteran underwent a private audiology evaluation in July 
1997 at the West Texas Rehabilitation Center.  He had a 
positive history of noise exposure but had no incidence of 
otitis media.  He had been told in the 1970s that his hearing 
was better in his left ear.  Audiometric testing revealed 
threshold levels, in decibels, as follows:



Hertz			500		1,000		2,000	
	3,000		4,000
Right
40
40
50
55
55
Left
25
25
35
40
45

Discrimination ability was 84 percent in each ear.  It was 
reported that the veteran had a mild to moderate 
sensorineural hearing loss in the left ear and a moderate to 
moderately severe sensorineural hearing loss in the right 
ear.  

VA outpatient treatment (VAOPT) records dated from 1998 to 
2000 include a September 1998 record noting the veteran's CMT 
disease, a type of muscular dystrophy.  It reportedly had 
changed his life permanently from having been a highly active 
person to being very inactive and no longer able to work.  
He described other medical problems that he said were also 
stressors for him.  It was reported that he was a Vietnam 
combat veteran.  He had been receiving Social Security 
disability benefits since 1991 due to the CMT disease.  He 
was referred to a Vietnam Vet Center for further evaluation 
for possible PTSD.  

A December 1999 VAOPT record contains an assessment of a 
history of PTSD, by the veteran's admission.  

In February 2000 Dr. Steven Inbody, a neurologist, reported 
having treated the veteran for CMT disease for the past 11 
years.  In that physician's opinion the veteran's CMT disease 
pre-existed his military service but, nevertheless, by him 
participating in activities such as loading heavy bombs, his 
symptoms became "unmasked" and he should never have been 
allowed to serve.  

In his March 2000 statement in support of claim, VA Form 21-
4138, the veteran reported that in April 1961 the ship he was 
on went through 13 typhoons.  And as an aviation ordinance 
technician on a flight deck he had seen four sailors killed 
when arresting gear cables broke.  On another deployment a 
sailor was decapitated when he backed into an aircraft 
propeller.  Yet another sailor died after having been sucked 
into a jet intake opening.  He was denied a transfer, which 
was why he went AWOL, and these stressors were also the 
reason he underwent psychiatric evaluation during service.  
He also listed as stressors his low back disability, which he 
alleged commenced during service and was the first of several 
injuries.  He also listed his CMT disease and hearing loss as 
stressors.  

A July 2000 VAOPT record indicates the veteran underwent a 
diagnostic interview and psychological testing for PTSD.  He 
had been seeing, off and on, a mental health social worker at 
a Vet Center for problems with PTSD.  The events at sea, 
related in his March 2000 letter, were noted.  He reportedly 
had received psychiatric treatment starting shortly after 
service in 1965.  On psychological testing his score was 
predictive of a diagnosis of PTSD.  His responses on a PTSD 
check list suggested that all criteria for persistent re-
experiencing of trauma related to the military, avoidance of 
stimuli related to the military, numbing of emotional 
responsiveness, and hyperarousal were met for a diagnosis of 
PTSD.  He also related having nightmares and intrusive 
thoughts of in-service events.  The diagnosis was severe 
PTSD.  

In September 2001 Dr. Inbody reported that CMT disease is a 
hereditary motor and sensory neuropathy.  The veteran had CMT 
disease "prior to serving in the armed forces."  CMT 
disease was a slowly progressive demyelinating neuropathy 
that led to muscular atrophy of the legs and lower torso.  
Over time, this muscular atrophy could spread to the upper 
extremities and even cause cardiac difficulties.  The 
veteran's progressive neurologic impairment appeared to be 
multifactorial in terms of progressive weakness resulting 
from his degenerative demyelinating neuropathy, CMT, chronic 
pain and restricted range of motion from his lumbar 
spondylosis and secondary fusion of the lumbar spine, which 
was required.  His progressive paraparesis now extended into 
the upper extremities.  CMT was primarily transmitted 
genetically but it could also be a spontaneous disease as 
well.  The veteran had a family history of this type of 
disease and, if at service entrance a more detailed history 
had been taken and a more thorough physical examination 
had been performed, he would not have been allowed to serve.  
"There is also a possibility that activities performed by 
[the veteran] while in the military could have unmasked this 
disease and exacerbated his now debilitating symptoms."  



Governing Laws and Regulations

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Furthermore, with chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See, too, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
("[T]he VCAA simply restated what existed in section 5107 
regarding the benefit-of-the-doubt doctrine" and does not 
mandate a discussion of all lay evidence of record.)

CMT Disease

The only competent medical evidence on file addressing the 
etiology of the veteran's CMT disease is the statement of Dr. 
Inbody.  He stated the veteran had CMT disease prior to his 
military service and that it is hereditary or genetic.  Dr. 
Inbody went on to state that a more comprehensive pre-
induction examination in years past probably would have 
brought to light the extent of the condition and, indeed, 
likely disqualified the veteran from ever entering the 
military.  The Board does not have the benefit of that 
foresight, though, and must make its determination in this 
case based on the evidence available.

The veteran alleges that his fall during service, in 1961, 
was in fact due to his CMT disease.  Unfortunately, his 
treating physician does not corroborate this.  
But nonetheless, his physician has stated that the veteran's 
strenuous repetitive physical activities during his military 
service, involving heavy workloads and such, in turn may have 
"unmasked" his preexisting CMT disease.  And in another 
statement it was reiterated the activities in service could 
have "exacerbated" the veteran's now debilitating symptoms.  
If this in fact occurred, it would constitute aggravation of 
a preexisting condition-which is an alternatively viable 
basis for granting service connection.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  See, too, VAOPGCPREC 3-03 (July 16, 
2003).

In the July 2000 rating decision appealed, the RO denied the 
claim, conceding that there was no evidence of an active 
disease prior to service, but holding that Dr. Inbody's 
opinion was speculative because it did not provide objective 
evidence of a rationale for a link between the in-service 
activities and the diagnosis of CMT disease in 1989, 25 years 
later.  While it is true that the physician's opinion does 
not contain detailed reasons and bases, it nevertheless is 
competent medical evidence from a neurologist who has treated 
the veteran for at least eleven years and, thus, 
is intimately familiar with the case and his particular 
medical circumstances.  Even more to the point, there is no 
medical opinion on file refuting Dr. Inbody's albeit only 
partially favorable opinion.  And the Board, itself, is 
precluded from making determinations that require medical 
knowledge and expertise.  See, e.g., Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  So here the competent medical 
evidence is at least sufficient to raise reasonable doubt 
concerning whether there was aggravation of the preexisting 
CMT disease during service.  So the veteran is given the 
benefit of the doubt, meaning service connection is warranted 
for his CMT disease.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

PTSD

The regulation governing claims for service connection for 
PTSD, 38 C.F.R. § 3.304(f), was amended in June 1999, but 
retroactively effective from March 7, 1997, to comply with 
the holding of The United States Court of Appeals for 
Veterans Claims (Court's) decision in Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The regulatory amendment was made effective 
from the date of the Cohen decision.  As revised effective 
March 7, 1997, 38 C.F.R. § 3.304(f) requires (1) medical 
evidence diagnosing the condition in accordance with section 
4.125(a), i.e., the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2003).  

An additional amendment to 38 C.F.R. § 3.304(f) was enacted 
effective from March 7, 2002.  But these additional 
regulatory changes were primarily directed at claims 
involving service connection for PTSD based on a personal 
assault.  The changes in the regulation pertaining to PTSD, 
concerning this claim at issue, were not substantive in 
nature.  As such, the veteran would not be prejudiced by 
the Board deciding his claim at this time, especially since 
the Board is granting his claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the occurrence of a stressor 
during service to support the diagnosis will vary depending 
on whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
determined through military citations or other supportive 
evidence that he engaged in combat with the enemy, and the 
claimed stressors are related to his combat, his lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided the testimony is found to be 
satisfactory-that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f); Doran v. Brown, 6 Vet. App. 283, 289 (1994). 

If, however, it is determined the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, his lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other 
corroborative evidence substantiating or verifying his 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In addition, VA Adjudication Procedural Manual M21-1 provides 
in pertinent part:

A stressor is not to be limited to just one single 
episode.  A group of experiences also may affect an 
individual, leading to a diagnosis of PTSD.  

MANUAL M21-1, Part VI, P 11.38(a)(2) (Sep. 12, 1997).

There is evidence that the veteran has a personality 
disorder.  Developmental defects, such as personality 
disorders that are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior, are not diseases 
or injuries within the meaning of applicable legislation in 
the absence of superimposed disease or injury, which there is 
none in this particular instance.  38 C.F.R. §§ 3.303(c), 4.9 
(2003).  See also Johnson v. Principi, 3 Vet. App. 448, 450 
(1992).  See, too, Monroe v. Brown, 4 Vet. App. 513, 514-515 
(1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82- 90 (July 18, 
1990); VAOPGCPREC 11-1999 (Sept. 2, 1999).

But, there is also undisputed competent medical evidence of 
record diagnosing PTSD and attributing it to the veteran's 
sea-going military service.  The essential question, then, is 
whether there also is credible supporting evidence that the 
claimed in-service stressors actually occurred.  And there 
is.  The veteran's service personnel records show that at 
least some of his shipboard duties involved knowledge of 
aircraft.  This corroborates his statements of events that he 
witnessed on a flight deck.  Duty on a flight deck can be 
inherently dangerous.  Thus, there is sufficient evidence 
corroborating his alleged stressors.  So service connection 
is warranted for PTSD, particularly in the absence of any 
probative evidence against the claim.  See, e.g., Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Bilateral Hearing Loss

Under 38 C.F.R. § 3.385 (2003), for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

Here, audiometric testing during service in November 1962 
revealed a hearing loss in each ear; there was a net (I.S.O. 
standard) 40 decibel loss at 500 Hertz in both ears, and even 
a 30-decibel loss at 4,000 Hertz in the left ear.  Repeat 
audiometric testing at service discharge in 1964 also 
disclosed signs of a 35-decibel hearing loss (I.S.O. 
standard) at 500 and 3,000 Hertz in the right ear.  There was 
no testing of hearing acuity in either ear at 4,000 Hertz.  
And it stands to reason that having served on a flight deck 
necessarily would have exposed the veteran to loud noises 
from neighboring aircraft.  More recent audiometric testing, 
in 1997, confirms he has a hearing loss in each ear that 
meets VA's standards.  Thus, there is evidence of hearing 
loss both in and after service.  At the time of the 1997 
testing it was reported the veteran had been told in the 
1970s that his hearing was better in his left ear than in his 
right.  This, in turn, suggest continuity of symptomatolgy 
following service, particularly since the history recounted 
during that testing was made when there was no incentive to 
fabricate information for personal gain, financial or 
otherwise.  So the veteran's statements of ongoing hearing 
loss during the intervening years after service up until the 
present are credible.  Accordingly, service connection for 
bilateral hearing loss is warranted.

One last closing point, since the Board is granting all of 
the claims at issue, any failure to obtain additional records 
or other evidence mentioned by the veteran is merely 
inconsequential.  This is true even considering the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  See also Valiao 
v. Principi, 17 Vet. App. 229, 332 (2003). 


ORDER

Service connection for Charcot-Marie-Tooth disease, PTSD, and 
bilateral hearing loss is granted.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



